Title: From James Madison to William Eaton, 7 January 1805 (Abstract)
From: Madison, James
To: Eaton, William


7 January 1805, Department of State. “I have the honor to acknowledge the receipt of your letter of the 18th. Septr. last, and to inform you that no Act of this Government, has been passed to release the Chevalier Antonio Parcile [Porcile] from the demand you have against him for payments made as his surety on loans obtained by him at Tunis in 1798,9 for the purposes of ransoming from Slavery his daughter Maria Anna Parcile.”
